Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces Second Quarter 2010 Results Glacier Production Increased, Lower Operating Costs and Alberta Royalty Incentives Enhance Montney Drilling Economics (TSX: AAV, NYSE: AAV) CALGARY, Aug. 12 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce its unaudited operating and financial results for the second quarter ended June 30, 2010. << Three Three Six Six months months months months ended ended ended ended Financial and Operating June 30, June 30, June 30, June 30, Highlights 2010 2009 2010 2009 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 96,377 $ 114,659 $ 195,154 $ 237,609 per share(2) $ 0.59 $ 0.79 $ 1.20 $ 1.65 per boe $ 41.75 $ 40.59 $ 45.00 $ 42.59 Funds from operations $ 45,605 $ 51,590 $ 95,945 $ 107,181 per share(2) $ 0.28 $ 0.35 $ 0.59 $ 0.73 per boe $ 19.76 $ 18.26 $ 22.12 $ 19.21 Net loss $ (22,279) $ (37,810) $ (9,124) $ (18,920) per share(2) $ (0.14) $ (0.26) $ (0.06) $ (0.13) Expenditures on fixed assets $ 19,549 $ 15,719 $ 88,899 $ 68,362 Working capital deficit(3) $ 20,831 $ 131,913 $ 20,831 $ 131,913 Bank indebtedness $ 273,529 $ 644,100 $ 273,529 $ 644,100 Convertible debentures (maturity value) $ 148,544 $ 184,489 $ 148,544 $ 184,489 Shares outstanding at end of period (000) 163,303 145,198 163,303 145,198 Basic weighted average shares (000) 163,264 144,681 163,143 144,189 Operating Daily Production Natural gas (mcf/d) 107,821 124,990 97,640 121,498 Crude oil and NGLs (bbls/d) 7,395 10,212 7,683 10,575 Total boe/d (at) 6:1 25,365 31,044 23,956 30,825 Average prices (including hedging) Natural gas ($/mcf) $ 5.58 $ 5.63 $ 6.15 $ 6.06 Crude oil and NGLs ($/bbl) $ 61.80 $ 54.51 $ 62.12 $ 54.53 (1) includes realized derivative gains and losses (2) based on basic weighted average shares outstanding (3) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, and the current portion of capital lease obligations and convertible debentures MESSAGE TO SHAREHOLDERS Financial Results Supported by Increased Production, Lower Operating Costs & Strong Hedging Gains - Funds from operations for the second quarter of 2010 was $45.6 million or $0.28 per share. Funds from operations was supported by increased production, lower operating costs, and hedging gains partially offset by a 2009 royalty adjustment. As compared to the second quarter of 2009, total funds from operations decreased 12% primarily due to the sale of approximately 8,100 boe/d of assets in July 2009; however, funds from operations per boe grew 8% to $19.76/boe due to Advantage's improving cost structure. - Average daily production during the second quarter of 2010 increased 13% to 25,365 boe/d compared to the first quarter of 2010. Production rates increased due to the ramp-up of our Glacier production from 25 mmcf/d to approximately 50 mmcf/d, partially offset by approximately 500 boe/d of lower production during the second quarter due to the disposition of non-core natural gas weighted assets representing production of 1,700 boe/d. Advantage's corporate production increased by approximately 15% through drill bit growth as compared to the third quarter of 2009, after adjusting for asset dispositions of 8,100 boe/d completed in July 2009. - Total operating costs for the second quarter of 2010 decreased 30% to $24.6 million and decreased 14% on a per boe basis to $10.64/boe as compared to $35.0 million or $12.40/boe during the second quarter of 2009. Per boe operating costs decreased 5% as compared to the first quarter of 2010. Operating costs per boe have decreased as a result of the disposition of higher cost non-core assets, an increasing contribution of low cost production from Glacier and the continued optimization of our other assets. Operating costs in the second quarter of 2010 were slightly impacted by higher workover and maintenance costs and additional costs required for the start-up of our new Glacier gas plant. - Total royalties paid during the second quarter of 2010 decreased 5% as compared to the same period in 2009. The royalty rate as a percentage of revenue was 15.1% as compared to 14.4% in the first quarter of 2010. An increase in the royalty rate during the second quarter was due to a 2009 Alberta gas cost allowance annual adjustment which was paid during the period. Going forward, we anticipate corporate royalty rates to decrease due to the recently announced changes in the Alberta Royalty framework and benefits from the royalty incentive programs resulting from our ongoing drilling program at Glacier. - For the three and six months ended June 30, 2010, our hedging program contributed a net gain of $15.5 million and $24.7 million to funds from operations, respectively. Advantage's consistent hedging program has helped to stabilize and enhance our cash flow for capital reinvestment requirements. - In the last twelve months we have reduced our bank indebtedness by 58% and our convertible debentures outstanding by 19%. As at June 30, 2010, Advantage's bank debt was $273.5 million on a credit facility of $525 million resulting in an unutilized capacity of approximately $251.5 million. A total of $148.5 million of convertible debentures remain outstanding of which $62.3 million will mature in December 2011 and the balance of $86.2 million will mature in January 2015. - Net capital expenditures during the second quarter of 2010 amounted to $19.5 million for a total of $88.9 million for the first six months of 2010. Approximately 83% of our capital program for the first half of 2010 was invested at Glacier whereby we successfully completed Phase II of our development program in the second quarter of 2010 which increased production capability to approximately 50 mmcf/d. Actual capital spending was less than our total capital budget for the first six months of 2010 as we reduced Glacier costs and improved well results. The remaining capital expenditures included 4.5 net (5 gross) light oil wells in Saskatchewan, 2.8 net (3 gross) wells at Nevis and 2.8 net (4 gross) wells at Sunset in support of our light oil water flood project development. Glacier Production Increases to 50 mmcf/d with Reduced Operating Costs during Q2 2010 - Total gross raw inlet volumes at our Glacier gas plant increased to average 51 mmcf/d (8,500 boe/d) subsequent to our press release on April 19, 2010 when we announced that our new 100% working interest gas plant was brought on-stream. Advantage's net sales production from Glacier during this period averaged approximately 48 mmcf/d (8,000 boe/d). Glacier operating costs decreased from approximately $8.75/boe ($1.45/mcf) to approximately $3.00/boe ($0.50/mcf) during the quarter which has significantly improved the netbacks realized for our Montney gas production. Operating costs at Glacier are anticipated to further decrease through 2010 as additional start-up costs were included in the second quarter of 2010. - The Glacier gas plant is currently producing at its peak capacity with several Montney wells constrained due to facility capacity and several wells have yet to be brought on production that will replace declines through the remainder of 2010. - Since December 2009, twelve new operated Upper Montney horizontal wells have been brought on-stream which have demonstrated an average 30 day IP rate of 5 mmcf/d per well. Three of these wells have averaged over 8 mmcf/d with one well at 9.6 mmcf/d, despite facility capacity constraints. - Capital investment at Glacier during the second quarter of 2010 was $15.0 million for a total of $74.2 million during the first six months of 2010. Capital expenditures required to attain our 50 mmcf/d target were lower than anticipated due to i) our successful drilling program in 2009 and 2010 which demonstrated well productivities that exceeded internal expectations and ii) reduced drilling and completion costs. Glacier Expansion to 100 mmcf/d (16,667 boe/d) On-Track - The expansion of our Glacier property to 100 mmcf/d is underway with the deployment of 4 drilling rigs. To date, 6 net (6 gross) new Montney horizontal wells have been drilled and are awaiting completion out of our Phase III total program of 28 net (28 gross) wells. - A total of 4 net (4 gross) wells remaining from our first quarter of 2010 drilling program have been completed since spring break-up. Results continue to be strong with test rates ranging from 5.9 to 11.2 mmcf/d and flowing pressures of 464 psig to 1,385 psig. A total of 38 mmcf/d of new productive capability has already been tested and is awaiting future tie-in. An additional 1 net (1 gross) well from Phase II is awaiting completion at this time. - Fabrication of a new processing train to facilitate expansion of our Glacier gas plant to 100 mmcf/d has commenced and we are anticipating equipment delivery to our plant site by year-end with construction to begin in the first quarter of 2011. The targeted on-stream date for our expanded Glacier plant is the second quarter of 2011. Alberta Royalty Incentives Improves Montney Netbacks and Drilling Economics - On May 27, 2010, the Alberta Government announced royalty changes which included incentives that have a positive long-term impact on the netbacks and drilling economics for our Montney development at Glacier. We view the Montney as being one of North America's most economic gas plays with very strong investment returns at Glacier supported by low operating costs and a favorable royalty structure. - The most significant impact at Glacier is the change to the Natural Gas Deep Drilling Program ("NGDDP") in which the qualifying vertical depth has been reduced to 2,000 metres (from 2,500 metres) and the program has been made a permanent feature of the Alberta royalty framework. - As a result, all Montney horizontal wells drilled at Glacier after May 1, 2010 will qualify for a royalty incentive of $2.7 to $3.4 million based on a typical Glacier Montney horizontal well (total length of 4,200 to 4,500 metres). As a result, the effective royalty rate for a new Glacier Montney well is estimated to be less than 7% for the producing life of the well. - These changes have substantially enhanced the future drilling economics and the value of Montney drilling locations. Advantage estimates that the drilling economics of our Montney resource at Glacier generates a before-tax rate of return in excess of 15% at natural gas prices of $3.00 Cdn per mcf. This is due to the operating cost efficiencies provided by our 100% working interest gas plant, the decreasing capital cost structure, the contiguous nature of our extensive land block and the substantial economic enhancement created by the recent changes to the Alberta Royalty incentives. Additional 'Stacked' Formations above the Montney Provides Future Potential - To date, Advantage has a total of 38 net (47 gross) horizontal wells and 20 net (21 gross) vertical wells penetrating the Montney formation at Glacier. All of these wellbores have provided valuable uphole information in regard to conventional and resource formations which are 'stacked' directly above the Montney over our extensive Glacier land block. At this time, we have natural gas indications in numerous wellbores which will be evaluated in the future through either new wells or recompletions of existing wells in a staggered pace to our Montney development. Future Montney drilling locations will serve to further de-risk the geographical extent of these additional stacked formations. No new reserves were included for any of the potential formations located above the Montney in our year-end 2009 reserve report. - Advantage's first Nikanassin horizontal well was drilled before spring break-up. Completion operations were conducted recently; however, mechanical difficulties encountered during the drilling and completion did not allow for an optimal evaluation of the well. The horizontal well confirmed the presence of natural gas and will be further evaluated. A decision to re-attempt the completion, drill another horizontal well or utilize an existing wellbore will be determined later in the year. Advantage continues to be optimistic on the resource potential of the Nikanassin and other formations which are present over our extensive land block at Glacier. Hedging Update - Advantage's hedging program includes 59% of our net natural gas production for 2010 hedged at an average price of Cdn$7.46 AECO per mcf. For 2011, Advantage has hedged approximately 28% of our net production at an average price of Cdn$6.30 AECO per mcf. - For 2010 we have hedged 34% of our net crude oil production at Cdn $67.83 per bbl and for 2011 we have hedged 33% of our net crude oil production at Cdn$88.90 per bbl. - Additional details on our hedging program are available at our website at www.advantageog.com. Looking Forward - Our current corporate strategy is to focus on the development of our Montney natural gas resource play at Glacier, maintain financial flexibility and optimize our cost structure and operating efficiencies to deliver economic growth, particularly during lower commodity price cycles as we are currently experiencing. The enhanced financial flexibility resulting from the non-core asset dispositions provides further support to our corporate strategy. - Looking forward, Advantage is well positioned to deliver growth in shareholder value. With a current inventory in excess of 500 Montney drilling locations at Glacier and a growing inventory of opportunities in our light oil and other natural gas assets, Advantage is in an enviable position to provide economic growth. - Our guidance for the twelve months ending June 2011 is as follows: Total H2 2010 H1 2011 12 Months Production Average (boe/d) 23,000 - 23,800 26,600 - 27,200 24,800 - 25,500 Royalty Rate (%) 13% - 15% 13% - 15 % 13% - 15% Operating Costs ($/boe) $ 9.75 - $10.25 $8.50 - $9.00 $9.10 - $9.65 Capital Expenditures (x) ($ million) $120 - $130 $70 - $80 $190 - $210(x) (x) - Capital expenditures are net of total drilling credits of $19 million over the 12 month period. >> MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of August 12, 2010, provides a detailed explanation of the financial and operating results of Advantage Oil & Gas Ltd. ("Advantage", the "Corporation", "us", "we" or "our") for the three and six months ended June 30, 2010 and should be read in conjunction with the unaudited consolidated financial statements for the six months ended June 30, 2010 and the audited consolidated financial statements and MD&A for the year ended December 31, 2009. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
